FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, December 7 , 2012 Ger. Gen. No. 172 / 2012 Mr. Fernando Coloma C. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Alameda 1449 Santiago, Chile RE: Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph 2 of the Securities Market Law (18,045), the provisions of General Norm 30 of the Superintendence, and in the exercise of the powers bestowed upon me, I hereby inform you of the following significant event. As of today, the Company has received from the controller shareholder, Endesa, S.A., a communication, relating to the aforementioned capital increase, which is enclosed to this letter. Sincerely yours, Ignacio Antoñanzas A. Chief Executive Officer cc.: Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Banco Santander Santiago - Bondholders Representative Depósito Central de Valores (Central Securities Depository) Comisión Clasificadora de Riesgos (Risk Classification Commission) Dirección General de Comunicación press release ENDESA SPAIN PRESS RELEASE Santiago, December 7, 2012. Endesa,S.A. (“Endesa Spain”) informs the market and the general public that it has presented to the AFPs (Chilean Pension Fund) a proposal for the terms and conditions of the capital increase to be voted on at the Extraordinary Shareholders’ Meeting (“ESM”) to be held on December 20. EndesaSpain believes that this information is of the interest to all parties. Our proposal has been considered beneficial for all Enersis’ shareholders by AFP Capital, AFP Cuprum, AFP Habitat, AFP Planvital and AFP Provida, and the shareholders should make a decision on this proposal at the ESM. The main aspects of this proposal are as follows: · The capital increase would be for a total of 16,441,606,297 Enersis common shares, at a price of Ch$173 per share. This is the equivalent of US$5,963 million, at yesterday’s closing exchange rate of Ch$477 per US$. · Endesa Spain would contribute to Enersis 100% of the electricity-related assets belonging to Endesa Latinoamérica, to be held by its subsidiary Cono Sur, in exchange for a total of 9,967,630,058 shares of Enersis. This is equivalent to a valuation for Cono Sur of US$3,615 million, using the same closing exchange rate. · Other Enersis shareholders would be able to subscribe for a total of 6,473,976,239 Enersis shares, equivalent to a total of US$2,348 million, using the same exchange rate. In addition, the proposal includes the following points: · Enersis would become the only investment vehicle for EnelS.p.A./EndesaSpain in Latin America for businesses relating to the generation, distribution and sale of electric energy, with the exception of the businesses presently being developed by Enel Green PowerS.p.A or those that this company might undertake in the future in the field of renewable energy, as already announced in a letter sent to Enersis. Just as other declarations made by EndesaSpain have been ratified over the last few weeks and communicated to the public, this commitment will be ratified through a declaration to be made by a representative of Enel/Endesa at the ESM. · The capital increase would be made in the same series of common shares as the one prevailing today. Endesa Spain reiterates that from the moment that the proposed operation was made known, our intention has always been to seek the benefit of Enersis and of all its shareholders, and to propose an operation with the agreement of most of the involved parties. This capital increase, if approved, will consolidate Enersis as the principal private electricity company in Latin America and the only regional operator with a presence in the principal markets. Endesa Spain recognizes that the contributions of all the parties have allowed the formulation of a proposal that ensures that the effects of the capital increase, once it has taken place, will be beneficial for Enersis and for all its shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Alvear Title:Chief Executive Officer Date:December 10, 2012
